               Case 1:20-cv-20113-KMW Document 11 Entered on FLSD Docket 02/06/2020 Page 1 of 1

U.S. Department of Justice                                                                                     PROCESS RECEIPT AND RETURN
United States Marshals Service

 PLAINTIFF                                                                                                                    COURT CASE NUMBER
 STEVEN HELF AND                                                                                                              20-20113-CIV-WILLIAMS/TORRES
 DEFENDANT                                                                                                                    TYPE OF PROCESS

_E_s_s_L_IN_G_E_R_w_o_o_T_E_N_&_M_A_x_w_E_L_L_IN_c_._E_T_A_L_.,_ _ _ _ _ _ _ _ _ _ _ _ _~s_u_M_M_O_N_S_&_c_o_M_P_L_A_IN_T_----=;;;:;;;,,'~1
                            NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SER\'E OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
        SERVE {             EJP 888 BISCAYNE BL VD 2712, NEXTERRA LAW
           AT               ADDRESS (Street or RFD. Apartment No. Citv. State and LIP Code1
                            1111 LINCOLN RD, SUITE 801, MIAMI BEACH, FL 33139                                  ·
 SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELO\V                                                          Number of process to be
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - < served with this Fann 285
 STEVEN F HELF AND
                                                                                                                            >-------------------
                                                                                                                            Number of parties to be
 1400 SW 137TH AVE, Fl 12,                                                                                                    served in this case

 PEMBROKE PINES, FL 33027                                                                                                     Check for service
                                                                                                                              on U.S.A.
 SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT \VII.L ASSIST IN EXPEDITING SER\'ICE (Include Business and Alternate Addresses,
 All Telephone Numbers, and Estimated Times Available for Service):



 Signature of Attorney other Originator requesting service on behalf of:         0    PLAINTIFF              TELEPHONE NUMBER                       DATE
                                                                                 0    DEFENDANl                                                     01/29/2020
                        SPACE BELOW FOR USE OF U.S. MARSHAi, ONLY - DO NOT WRITE BELOW THIS LINE
 I acknowledge receipt for the total    Total Process        District of                                                                                    Date
                                                                           D,soic< <e /       Signatun~:;,irized USMS Deputy or Clerk
 number of process indicated.                                Origin        Serve          i
 /Sign on/vfor USM 2115 ,(more                                                                                                                              01/29/2020
 than one USM 2115 is s11bmi1ted)
                                                             No. 04
                                                                  ---
                                                                           No.
                                                                                 ---
                                                                                     C)
                                                                                              ~,,-
                                                                                                  ~-       -
 I hereby certity and return that I D have personally served, D have legal evidence of service, ~ e executed as shown in "Remarks", the process described on the
 individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, de. shown at the address inserted below.

 D   I hereby certify and return that I am unable to locate the individual, company, corporation. etc. named above /See remarks be!oll')
 Name and title of individual served (ij'not shown abo,·e)                                                                                          Time                Dam
     ~~i~ &o                                      OVG-..                                                                                                J: :J.i         ~1

 Address (complete onfr different than shown a O\'e)
                                                                           FILED BY $f's?                   D.C.

                                                                                      FEBO 6 2020
 Service Fee            Total Mileage Charges       Forwarding Fee                                                      Amount owed to U.S. Marshal* or
            ~           (including endeamrs)                                                                            (Amount of Refund*)
~bs~
 REMARKS
                  ·:;:,Fr-:.

Lje,ue.cA,         ~,%0""'-~t:J,r<A.(r-~~~-~i.J                                                       ~z~~ tJ.-ec.ept
 J:w-          Nex.~v~ l eu.J.




                                                                                                                                                                   Fann USM-285
 PRIOR VERSIONS OF THIS FORM ARE OBSOLETE                                                                                                                              Rev. 11 18
